United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 20-1584
                    ___________________________

                              Cheriese Kiddie

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                            Johnnie A. Copeland

                   lllllllllllllllllllllDefendant - Appellant

                    Meridee Kaiser; Adrian Woodbury

                         lllllllllllllllllllllDefendants
                                 ____________

                 Appeal from United States District Court
              for the Western District of Arkansas - Harrison
                              ____________

                       Submitted: February 22, 2021
                         Filed: February 25, 2021
                               [Unpublished]
                              ____________

Before GRASZ, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.
       Johnnie Copeland appeals from an adverse grant of summary judgment by the
district court in a diversity action brought by Cheriese Kiddie relating to certain trust
documents executed by her deceased grandfather. After careful consideration, we
reverse and remand for further proceedings.

       After the district court granted summary judgment to Copeland on all claims,
this court reversed and remanded for additional proceedings on the sole issue of
Kiddie’s claim that she became the owner of certain vehicles after her grandfather’s
passing. See Kiddie v. Copeland, 741 Fed. App’x 355, 356-57 (8th Cir. 2018)
(unpublished per curiam). Approximately one year later, after no activity in the case,
the district court sua sponte entered summary judgment to Kiddie on the vehicles
claim. Copeland filed an unopposed motion to alter or amend the judgment, citing
to new facts and case law, but the district court denied the motion because Copeland
failed to cite relevant authority supporting her position. Copeland then filed an
unopposed motion for reconsideration, citing to new authority, but she appealed to
this court while her motion remained pending. The district court thereafter
recognized that it would have ruled in Copeland’s favor had the relevant information
been brought to its attention earlier, but it denied the motion because Copeland’s
appeal divested the court of jurisdiction to grant relief.

       On appeal, Copeland argues in part that the district court erred when it entered
judgment without providing her notice and an opportunity to be heard. We agree.
Specifically, we conclude the district court erred when it considered summary
judgment on its own without identifying for the parties material facts that may not be
genuinely in dispute. See Fed. R. Civ. P. 56(f)(3) (“After giving notice and a
reasonable time to respond, the [district] court may . . . consider summary judgment
on its own after identifying for the parties material facts that may not be genuinely in
dispute.”). Because the district court entered judgment sua sponte, Copeland lacked
notice and a reasonable opportunity to respond after this court remanded. See id. We
further conclude the error was not harmless, as the district court later acknowledged

                                          -2-
it would have granted Copeland’s requested relief had the relevant cases and facts
been brought to its attention earlier. See Kaestel v. Lockhart, 746 F.2d 1323, 1324
(8th Cir. 1984) (suggesting when a party was “not prejudiced,” then the “failure to
give notice was harmless error”); see also Gibson v. Mayor & Council of City of
Wilmington, 355 F.3d 215, 224 (3d Cir. 2004) (affirming a sua-sponte summary
judgment when the “record” was “fully developed,” there was a “lack of prejudice,”
and the “decision [was] based on a purely legal issue”).

     We therefore reverse the district court’s judgment as to the vehicles claim and
remand for further proceedings on that issue.
                      ______________________________




                                        -3-